PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ARKIN et al.
Application No. 16/794,809
Filed: 19 Feb 2020
Attorney Docket No.: 15802298-000017
For: METHOD FOR FIRST-LINE TREATMENT OF ROSACEA
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.102(c)(1), filed April 2, 2021, to make the above-identified application special based on applicant’s age, as set forth in MPEP § 708.02, Section II.  
The petition is GRANTED.
An application may be made special upon filing a petition including any evidence showing that the inventor or joint inventor is 65 years of age, or more, such as a statement by the inventor or joint inventor or a statement from a registered practitioner that he or she has evidence that the inventor or joint inventor is 65 years of age or older. No fee is required with such a petition. See 37 CFR 1.102(c).
The instant petition includes a statement from a registered practitioner that he has evidence that the inventor Moshe Arkin is 65 years of age or older. Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at 571-272-3001.
All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


/Joy Dobbs/
Petitions Paralegal Specialist